tax_exempt_and_government_entities_division u i l department of the treasury internal_revenue_service washington d c mar tep rats legend school s state a city p society j year b religion c directory c conference c plan x dear this is in response to your letters dated date date and date submitted on your behalf by your authorized representative in which you request a ruling that plan x is a church_plan described in sec_414 of the internal_revenue_code_of_1986 as amended the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page school s is a private non-profit college preparatory school formed under the non-profit corporation law of state a school s was founded in year b in city p as a society j secondary school for young men the governing body of school s is a board_of trustees which consists of no fewer than or more than members of which no less than one-third plus one shall be members of society j which is a religious_order of men the bylaws of school s provide that the board_of trustees has the power and authority to appoint or remove the president of school s approve diplomas certificates and awards approve and adopt all major changes or renovations in the educational programs of school s review and take appropriate action as to the budget which shall be submitted to it upon recommendation of the president institute and promote major fund raising efforts of school s and authorize any changes in tuition and fees within school s the bylaws of school s provide that the board_of trustees has the authority to elect the president of school s by a two-thirds majority of the board_of trustees and by a majority of the members of society j then on the board_of trustees subject_to the approval by the provincial of the society j province in which school s is located the bylaws require a vote of a two-thirds majority of the board_of trustees and a vote of a majority of the members of the society j then on the board to approve any_action effecting a change in the essential character of school s as a religion c society j secondary school school s is listed in directory c and consequently is exempt from federal income taxes under sec_501 of the code pursuant to group rulings issued to conference c by the internal_revenue_service the irs plan x covers all employees of school s after their completion of one year of school s has maintained plan x a defined benefit pension pian since september service none of the eligible participants in plan x are or can be considered employed in connection with one or more unrelated trades_or_businesses with the meaning of sec_513 of the code all the eligible participants are employed by school s plan x does not include any employees of for-profit entities plan x was administered by school s by resolutions adopted __ the board_of trustees of school s established a benefits committee prior to may _ on may the committee the sole purpose of which is to have the exclusive authority to control and manage the operation and administration of plan x as well as any successor retirement_plan that the board may hereafter establish the resolutions provide that the board_of trustees shall appoint the members of the committee subject_to the requirement that at all times the committee must consist of not less than three members the majority of whom must be vowed members of society j the resolutions further provide that the members of the committee will serve at the pleasure of and are subject_to removal by the board_of trustees at any time with or without cause page in accordance with revproc_2011_44 notice to employees with reference to plan x was provided on october this notice explained to participants of plan x the consequences of church pian status you represent that school s has not made an election under code sec_410 to be subject_to the provisions of the code relating to vesting funding participation and other standards applicable to other retirement plans based on your submission and the above facts and representations you request a ruling that pian x is a church_plan within the meaning of sec_414 of the code retroactively effective for all prior years that the plan has been in effect sec_414 was added to the code by sec_1015 of erisa sec_1017 of erisa provided that sec_414 applied as of the date of erisa’s enactment however sec_414 was subsequently amended by sec_407 of the multiemployer pension_plan amendments act of pub law to provide that sec_414 was effective as of date sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a pian that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the pian are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is page sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church or a convention or association of churches to have a qualified church pian it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's control by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church pian the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in view of the common religious bonds between school s and society j the inclusion of school s in directory c and the indirect control of school s by society j through the board_of trustees we conclude that school s is associated with a church_or_convention_or_association_of_churches within the meaning of sec_414 of the code that the employees of school s meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches the administrative control of plan x is vested in the committee the committee is controlled by and shares common religious bonds with society j through its control by the board_of trustees and the common religious bonds of the members of the committee with society j the sole purpose of the committee is to have exclusive authority to control and manage the operation and administration of plan x as well as page any successor retirement_plan that the board_of trustees may hereafter establish thus the administration of plan x satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly in regard to your ruling_request we conclude that plan x is a church_plan as defined in sec_414 of the code and has been a church_plan since date this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto ‘pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions regarding this letter please contact please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose pw bb tsshuw -- enclosures b
